             Case 1:20-cv-01253-ELH Document 24 Filed 06/19/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


MARYLAND GREEN PARTY, et al.,                   *

        Plaintiffs,                             *

                 v.                             *       Civil Action No. 20-cv-1253-ELH

LAWRENCE J. HOGAN, JR., in his                  *
    Official Capacity as Governor of
    Maryland, et al.,                           *

        Defendants.                             *

                      *    *        *      *        *      *       *       *       *

                 JOINT MOTION FOR ENTRY OF CONSENT JUDGMENT

        Maryland Green Party, Steven Andrew Ellis, Libertarian Party of Maryland, and Robert

S. Johnston, III, Plaintiffs, and Lawrence J. Hogan, Jr., in his Official Capacity as Governor of

Maryland, and Linda H. Lamone, in her Official Capacity as State Administrator of Elections,

Maryland Board of Elections, Defendants, by their respective attorneys, move that the Court

approve and enter the proposed Consent Judgment attached hereto as Exhibit A. As grounds for

the Motion, the Plaintiffs state:

        1.       The proposed Consent Judgment has been negotiated among the parties.

        2.       The proposed Consent Judgment represents a fair, adequate, and reasonable

resolution of this action that will benefit all parties while serving the public interest.

                                               Respectfully submitted,

June 19, 2020                                   __/s/ H. Mark Stichel_________
                                                H. Mark Stichel, Bar No. 02939
                                                ASTRACHAN GUNST THOMAS, P.C.
                                                217 East Redwood Street, Suite 2100
Case 1:20-cv-01253-ELH Document 24 Filed 06/19/20 Page 2 of 3



                           Baltimore, Maryland 21202
                           Telephone: 410.783.3550
                           Facsimile: 410.783.3530
                           hmstichel@agtlawyers.com

                           Counsel for Maryland Green Party and
                           Steven Andrew Ellis

                           /s/ Mark A. Grannis
                           Mark A. Grannis, Bar No. 19552
                           Harris, Wiltshire & Grannis, LLP
                           1919 M Street, N.W., 8th Floor
                           Washington, DC 20036
                           Telephone: 202-730-1313
                           mgrannis@hwglaw.com

                           /s/Oliver B. Hall
                           OLIVER B. HALL
                           Pro Hac Vice
                           CENTER FOR COMPETITIVE DEMOCRACY
                           P.O. Box 21090
                           Washington, DC 20009
                           oliverhall@competitivedemocracy.org
                           (202) 248-9294

                           Counsel for Libertarian Party of Maryland
                           and Robert Johnson

                            /s/ Andrea W. Trento                   .
                           ANDREA W. TRENTO (Fed. Bar No. 28816)
                           Assistant Attorney General
                           ROBERT A. SCOTT (Fed. Bar No. 24613)
                           Assistant Attorney General
                           Maryland Office of the Attorney General
                           200 Saint Paul Place, 20th Floor
                           Baltimore, Maryland 21202
                           atrento@oag.state.md.us
                           rscott@oag.state.md.us
                           (410) 576-6472
                           (410) 576-6955 (facsimile)

                           Counsel for Defendants




                              2
          Case 1:20-cv-01253-ELH Document 24 Filed 06/19/20 Page 3 of 3




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 19h day of June, 2020, a copies of the foregoing Joint

Motion for Entry of Consent Judgment was served upon all counsel of record via the Court’s ECF

System.

                                           __/s/ H. Mark Stichel_________
                                           H. Mark Stichel, Bar No. 02939




                                              3
